DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 1-27-21 has been entered.  Claims 1-2, 26, 35-36, 41-42, 50-51, 56-64, 68-69, 71-73, 81 and 83-86 have been canceled.  Claim 82 has been amended.  Claims 87-107 have been added.  Claims 82 and 87-107 are pending and species SEQ ID No. 56967 (from claim 82) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-27-21 was filed after the mailing date of the Non-Final Office Action on 10-27-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s amendment filed on 1-27-21 necessitates this new ground of rejection.
The phrase “wherein IL7R protein activity in the cell is partially or fully restored compared to wild-type IL7R protein activity” in newly added claim 92 is considered new matter.  Applicant indicated support for the newly added claims can be found in the specification and claims as originally filed.  However, Examiner cannot find support for the phrase “wherein IL7R protein activity in the cell is partially or fully restored compared to wild-type IL7R protein activity”.  Paragraph [0373] of the specification discloses the IL7R activity is restored but fails to disclose the IL7R protein activity is partially or fully restored.  Thus, the phrase set forth above is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject Applicant’s amendment filed on 1-27-21 necessitates this new ground of rejection.
The phrase “wherein the one or more gRNA has a cutting efficiency of greater than 30%” in newly added claim 90 is vague and renders the claim indefinite.  It is unclear what is being cut and what kind of cutting efficiency is intended in the claim.  The gRNAs bind to Cas9 protein and the target nucleotide sequence.  It is the Cas9 protein that cut the target nucleotide sequence but NOT the gRNAs.  Thus, it is unclear what kind of “cutting efficiency” of gRNAs is intended in the claim.

Conclusion
Claims 90 and 92 are rejected.  Claims 82, 87-89, 91 and 93-107 are in condition for allowance (For elected species SEQ ID No. 56,967).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.